A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 5, 2021 has been entered.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-27, 45 are canceled.  Claims 28-44 are under consideration.

Priority:  This application is a DIV of U.S. application 13825047, filed June 21, 2013, now U.S. Patent 10385381, which is a 371 of PCT/AU2011/001221, filed September 20, 2011, and claims priority to AUSTRALIA 2010904233, filed September 20, 2010.  A certified copy of the foreign priority document has been filed in the parent application 13825047 on March 19, 2013, and is in the English language.

Objections and Rejections
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 43-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of detecting specific analytes of interest, comprising providing a serum sample prepared by a serum preparation method comprising contacting a blood sample with a clotting composition comprising specific concentration(s) of an isolated or at least partially purified specific prothrombin activator, for a time and under conditions sufficient to prepare a serum sample, and detecting the specific analytes of interest in the serum sample by a specific detection step or steps, does not reasonably provide enablement for a method of detecting any analyte of interest in a blood sample prepared by said serum preparation method comprising any concentration of any prothrombin activator without specific detection step or steps (instant claims 43-44).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The instant claims are drawn to a method of detecting an analyte of interest in a serum sample comprising providing a serum sample prepared by a serum preparation method comprising contacting a blood sample with a clotting composition comprising an isolated or at least partially purified prothrombin activator, for a time and under conditions sufficient to prepare the serum sample, and analyzing the serum sample for the presence or amount of the analyte of interest (instant claims 43-44).  As such, the broadest reasonable interpretation of the claimed method is that it allows detection of any analyte in a serum sample prepared by contacting any blood sample with a clotting composition comprising any prothrombin activator at any concentration.  The instant specification does not adequately describe a method of 
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir, 1988).  The court in Wands states:  "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.'"  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations." (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include:  (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
In this instance, the quantity of experimentation would be large since there are a myriad of prothrombin activators that may or may not clot a blood sample to generate a sufficient serum sample for detection of any analyte and when combined with which detection method (or assay) 
When the factors are considered in their entirety, the Wands analysis dictates a finding of undue experimentation and thus, the claims are not enabled.

Reply:  In view of Applicants’ amendments/remarks and further consideration of the claims, claims 43-44 are rejected under 35 U.S.C. 112, first paragraph, for the reasons noted above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 43-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the step(s) that are necessary or required to detect or measure the analyte(s) of interest.  Further clarification and/or correction is required.

Reply:  In view of Applicants’ amendments/remarks and further consideration of the claims, claims 43-44 are rejected under 35 U.S.C. 112, second paragraph, for the reasons noted above.


A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 28, 33-34, 39-40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Masci II (1988 Biochemistry International 17(5):  825-835; IDS 05.07.20).  For examination purposes, instant claim 28 has been given its broadest and most reasonable interpretation:  a method of preparing a serum sample, the method comprising contacting a blood sample with a clotting composition comprising a prothrombin activator, for a time and under conditions sufficient to prepare the serum sample, wherein the clotting composition does not comprise added thrombin, and wherein the prothrombin activator is functional to activate prothrombin without a mammalian factor Xa polypeptide.  The limitation “for detecting an analyte of interest” recited in the preamble is an intended use of the serum sample that is produced by contacting a blood sample with the clotting composition comprising a prothrombin activator.  Therefore, the limitation would be anticipated by a method comprising performing the claimed method step of contacting a blood sample with the clotting composition comprising a prothrombin activator, for a time and under conditions sufficient to prepare a serum sample.
Masci II teaches at least mixing and incubating citrated plasma samples and a purified prothrombin activator from Pseudonaja textilis textilis (P. textilis) venom and clotting times of the plasma samples (p. 826, 830-832).  Masci II teaches P. textilis venom is able to coagulate citrated plasma in the absence of Factor X (p. 834).  Since it is known that serum is the liquid portion of blood that remains following clotting of the blood coagulation factors, the method 

Reply:  In view of Applicants’ amendments/remarks and the 1.132 declaration of Professor Jones received November 5, 2021, the previous 103(a) rejection citing at least La Duca has been withdrawn.  However, in view of Applicants’ amendments and further consideration of the claims, claims 28, 33-34, 39-40 are rejected under 102(b) as being anticipated by Masci II for the reasons noted above.
Regarding Applicants’ remarks that in the 1.132 declaration of Professor Jones, it is stated that Masci II tests P. textilis prothrombin activator in citrated plasma samples only so the times stated would not be achieved for clotting of whole blood, the remarks are not persuasive.
On page 18, paragraph 0239 (of the application publication), it is disclosed “[e]xamples of different types of blood sample for which testing may be desired include blood from healthy individuals, citrated blood….”  Therefore, the citrated plasma of Masci II would meet the limitation of a blood sample as recited in instant claim 28.
Regarding Applicants’ remarks that Professor Jones also observes that there is no mention in Masci II about the quality of any serum produced, the remarks are not persuasive.
In this instance, claim 28 is far broader than the features which Applicants relies upon in their remarks.  The method of claim 28 appears to be just directed to preparing or generating a serum sample comprising contacting a blood sample with a clotting composition comprising an isolated or at least partially purified prothrombin activator.  As noted above, Masci II teaches at P. textilis venom and clotting times of the plasma samples (p. 826, 830-832).  Since it is known that serum is the liquid portion of blood that remains following clotting of the blood coagulation factors, the method taught in Masci II can be deemed to inherently comprise the claimed method of preparing a serum sample comprising contacting a blood sample with a clotting composition comprising a prothrombin activator, for a time and under conditions sufficient to prepare a serum sample.  Therefore, Masci II can be deemed to anticipate instant claim 28.
Regarding Applicants’ remarks that Professor Jones also states that Masci II teaches that P. textilis prothrombin activator (pseutarin C) hydrolyzes a range of peptide chromogenic substrates and concludes that the known promiscuity of venom prothrombin activators in protein hydrolysis teaches away from using prothrombin activators to make high quality serum from blood, the remarks are not persuasive.
Again, claim 28 is far broader than the features which Applicants relies upon in their remarks.  Instant claim 28 recites that the method of preparing a serum for detecting an analyte of interest, the method comprising contacting a blood sample with a clotting composition comprising an isolated or at least partially purified prothrombin activator.  As noted above, the limitation “for detecting an analyte of interest” recited in the preamble is an intended use of the serum sample that is produced by contacting a blood sample with the clotting composition comprising a prothrombin activator.  Therefore, the limitation would be anticipated by a method comprising performing the claimed method step of contacting a blood sample with the clotting composition comprising a prothrombin activator, for a time and under conditions sufficient to prepare a serum sample.
P. textilis venom and clotting times of the plasma samples (p. 826, 830-832).  Since it is known that serum is the liquid portion of blood that remains following clotting of the blood coagulation factors, Masci II can be deemed to inherently comprise the claimed method of preparing a serum sample comprising contacting a blood sample with a clotting composition comprising a prothrombin activator, for a time and under conditions sufficient to prepare a serum sample.
Regarding Applicants’ remarks that Professor Jones notes that the P. textilis prothrombin activator is shown in Masci II to have the highest activity against S-2222, the remarks are not persuasive.  Masci II still does not teach away from the clotting of citrated plasma by P. textilis prothrombin activator.

Claims 28, 33-34, 39-40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Masci et al. (WO 2009079690; IDS 05.07.20).  Masci et al. teach the clotting of citrated plasma samples and whole blood samples comprising adding snake venom FV to the plasma and blood (at least p. 57-58).  Masci et al. teach the snake venom FV is from P. textilis (p. 56).  Masci et al. teach the snake venom FV enhances clotting in the absence of other clotting factors such as factor X (p. 35).  Since it is known that serum is the liquid portion of blood that remains following clotting of the blood coagulation factors, the method taught in Masci et al. can be deemed to inherently comprise the claimed method of preparing a serum sample comprising contacting a blood sample with a clotting composition comprising a prothrombin activator, for a .

Reply:  In view of Applicants’ amendments/remarks and the 1.132 declaration of Professor Jones received November 5, 2021, the previous 103(a) rejection citing at least La Duca has been withdrawn.  However, in view of Applicants’ amendments and further consideration of the claims, claims 28, 33-34, 39-40 are rejected under 102(b) as being anticipated by Masci et al. for the reasons noted above.
Masci et al. is maintained for the reasons similarly noted above for Masci II.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 28, 32-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Masci et al. (WO 2009079690; IDS 05.07.20) in view of Kini et al. (2001 Haemostasis 31:  218-224; IDS 05.07.20).  The teachings of Masci et al. over at least instant claims 28, 33-34, 39-40, are noted above.  
Masci et al. disclose rapid clotting of blood samples (plasma and/or whole blood) with a Group C prothrombin activator isolated and/or purified from P. textilis venom (examples 2-3, Fig. 1-2).  Masci et al. disclose that the snake venom FV polypeptides can be used either by in vitro ([0259]).  Masci et al. disclose the snake venom polypeptides can be obtained from other sources (p. 35).
At the time of the invention, several procoagulant proteins from snake venoms have been isolated and characterized (Kini et al. p. 218).  They are either serine proteinases or metalloproteinases, which activate specific zymogens of coagulation factors and initiate the coagulation cascade.  Recent studies have shown that the prothrombin activators with serine proteinase activity are structurally and functionally similar to mammalian coagulation factors (p. 218).  Kini et al. disclose that a large number of snake species contain prothrombin activators in their venom, based on their structural and properties, functional characteristics and cofactor requirements, they have been categorized into four groups, i.e. Group A, B, C, and D prothrombin activators (p. 220-221).  Group A prothrombin activators include those isolated from Echis and Bothrops species (p. 220).  Kini et al. disclose that Group C prothrombin activators are serine proteinases found apparently exclusively in the venoms of Australian elapids, and they require only Ca2+ ions and negatively charged phospholipids, but not Factor Va, for maximal activity (p. 220).  They have been purified and characterized from O. scutellatus and Pseudonaja textilis venoms (i.e. oscutarin C and pseutarin C, respectively) (p. 220).  Kini et al. disclose that the Group C prothrombin activators structurally and functionally resemble the mammalian FXa-Va complex (p. 220).  Kini et al. disclose that procoagulant venom proteins activate the coagulation cascade at specific steps; this property has enabled their use in diagnosis (p. 222).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the references and arrive at the claimed method of preparing a serum sample for detecting an analyte of interest, comprising contacting a blood sample with a clotting 
Regarding instant claim 32, Masci et al. disclose the snake venom FV may be supplied in lyophilized or freeze dried form (at least paragraph 0251).  Therefore, it would have been obvious that the prothrombin activator can be in a dried preparation prior to contacting with the blood sample.
Regarding instant claims 35-36, in addition to Group C prothrombin activators, Kini et al. also disclose Group A prothrombin activators, including ecarin (at least p. 220).  Therefore, it would have been obvious that a Group A prothrombin activator can be substituted for the Group C prothrombin activator in the method for rapidly clotting citrated plasma and/or whole blood samples to generate serum in the method of Masci et al.

Regarding instant claims 41-42, Kini et al. disclose Group D prothrombin activators, including trocarin (at least p. 221).  Therefore, it would have been obvious that a Group D prothrombin activator can be substituted for the Group C prothrombin activator in the method for rapidly clotting citrated plasma and/or whole blood samples to generate serum in the method of Masci et al.

Reply:  In view of Applicants’ amendments/remarks and the 1.132 declaration of Professor Jones received November 5, 2021, the previous 103(a) rejection citing at least La Duca has been withdrawn.  However, in view of Applicants’ amendments and further consideration of the claims, claims 28, 32-42 are rejected under 103(a) as being unpatentable over Masci et al. and Kini et al. for the reasons noted above.
Masci et al. is maintained for the reasons similarly noted above for Masci II.

Claims 28-31, 43-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bowen et al. (2010 Clinical Biochemistry 43:  4-25, published online October 12, 2009) in view of Masci et al. (WO 2009079690; IDS 05.07.20) and/or Kini et al. (2001 Haemostasis 31:  218-224; IDS 05.07.20).     

As noted above, Masci et al. disclose a method of preparing a serum sample comprising adding a snake venom prothrombin activator to citrated plasma and/or whole blood samples, without adding thrombin.  Masci et al. disclose rapid clotting of blood samples (plasma and/or whole blood) with a Group C prothrombin activator isolated and/or purified from P. textilis venom (examples 2-3, Fig. 1-2), without the addition of a thrombin.
Kini et al. disclose snake venom comprise prothrombin activators that have been categorized into four groups, i.e. Group A, B, C, and D (p. 218, 220-221).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the references and arrive at the claimed method of preparing a serum sample for detecting an analyte of interest, comprising contacting a blood sample with a clotting composition comprising an isolated or at least partially purified prothrombin activator, for a time and under conditions sufficient to prepare the serum sample, wherein the prothrombin activator is functional to activate prothrombin without a mammalian factor Xa polypeptide, and further separate the clotted blood from the serum by centrifugation (instant claims 28, 29, 30).  The motivation to do so is given by Bowen et al., which disclose that clot activators, including snake venom, can be added to blood to produce serum, where the serum can be separated from the clotted blood by centrifugation.  Therefore, one of ordinary skill would have reasonable motivation to further incorporate a separating step by centrifugation in the method of rapidly clotting citrate plasma samples and/or whole blood samples to produce serum of Masci et al. 
Regarding instant claim 31, Bowen et al. also disclose a separation gel as a barrier between cells and serum during centrifugation (p. 12).
Regarding instant claims 43-44, as noted above, Bowen et al. disclose collecting blood for serum testing, where known analytes to be measured include uric acid, potassium (p. 5), albumin, alkaline phosphatase, sodium (p. 7).  Therefore, it would have been obvious to further analyze or test the serum sample for an analyte of interest. 

Reply:  In view of Applicants’ amendments/remarks and the 1.132 declaration of Professor Jones received November 5, 2021, the previous 103(a) rejection citing at least La Duca has been withdrawn.  However, in view of Applicants’ amendments and further consideration of the claims, claims 28-31, 43-44 are rejected under 103(a) as being unpatentable over Bowen et al. in view of Masci et al. and/or Kini et al. for the reasons noted above.
Regarding Applicants’ remarks and the declaration of Prof. Jones that a practitioner in the field of blood coagulation would know that snake prothrombin activators (i.e. Kini et al.) can hydrolyze a range of different proteins (see also declaration of Prof. Jones), the remarks are not persuasive.
Kini et al. would not teach away from snake venom prothrombin activators being used to coagulate blood samples because Bowen et al. is newly cited which disclose that at the time of 
Further, and as previously noted, in this instance, there is no evidence that the snake prothrombin activators, even if they have other proteolytic activities, in addition to its coagulant activity, will hydrolyze and/or randomly attack other proteins and/or analytes present in the blood samples to the extent that the blood will not clot rapidly to generate serum for testing or detection of at least one analyte, given that the prior art expressly disclose snake venom are clot activators and have been used to rapidly coagulate blood for serum testing.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Marsha Tsay/Patent Examiner, Art Unit 1656